Citation Nr: 1745737	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  13-28 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for chronic allergic rhinitis.

3.  Entitlement to service connection for sleep apnea syndromes due to chronic allergic rhinitis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active military duty from January 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 and September 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The December 2012 rating decision denied service connection for bilateral hearing loss.  The RO denied service connection for chronic allergic rhinitis and sleep apnea syndromes in the rating decision in September 2014.

The Veteran testified at a videoconference hearing before the undersigned Veteran Law Judge, in May 2016, and transcript of the hearing is of record.

The claims were remanded for additional development in January 2017. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2017, the Board remanded the claims for additional adjudication to include new VA examinations.  The Veteran was scheduled for VA examinations in January 2017.  However, a March 2017 e-mail indicates the Veteran failed to show to both examinations.  As such, the AOJ issued an April 2017 supplemental statement of the case and continued to deny the Veteran's claims.  In an April 2017 letter, the Veteran asserted he was never notified of the examinations and would have attended if he was.  As such, the Board finds a remand is necessary in order to give the Veteran the opportunity to attend VA examinations ordered in the January 2017 Board remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  After completing directive (1), schedule the Veteran for VA audio examination.  The examiner should review the claims file in its entirety and provide an opinion answering the following question:

Is the Veteran's bilateral hearing loss at least as likely as not (a 50 percent or greater probability) etiologically related to the Veteran's active military service?

The examiner's opinion should address the Veteran's lay statement regarding noise exposure in service and fully explain the impact, if any, of acoustic trauma on bilateral hearing loss.

The Board must note that citing to normal audiometric finding at the time of separation, without any future explanation, is not a sufficient rationale for a negative opinion.

If the examiner determines that another VA examination is necessary, such an examination should be scheduled.

3.  After completing directive (1), schedule the Veteran for an appropriate VA examination to ascertain the current nature and likely etiology of his chronic allergic rhinitis.  Following a review of the claims file, the examiner should provide an opinion addressing the following questions:

Does the Veteran have a currently diagnosed chronic allergic rhinitis?

If the Veteran has chronic allergic rhinitis, is it at least as likely as not (a 50 percent or greater probability) etiologically related to the Veteran's active military service?

Is at least as likely as not that the Veteran's diagnosed sleep apnea syndromes are caused or aggravated by chronic allergic rhinitis?

The complete rationale for all opinions should be set forth and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case to him and his representative and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




